Per Curiam. Attorney Chris Tarver represents appellant Kingrale Collins, who was convicted of capital murder and sentenced to the death penalty. A notice of appeal was filed on Mr. Collins’s behalf, and the appellate record was subsequently filed in this court. Thereafter, on June 22, June 30, August 24, and November 12, 1998, Mr. Tarver received extensions of the deadline for filing of Mr. Collins’s brief. In granting these extensions, we cautioned Mr. Tarver that the August 24 and November 12, 1998, extensions were final extensions. The final deadline for Mr. Tarver to file Mr. Collins’s brief was December 10, 1998. The deadline was not met; instead, on December 10, 1998, Mr. Tarver filed a fifth motion for an extension of time in which to file Mr. Collins’s brief.  Based on the circumstances described above, we order Chris Tarver to appear before this court on Thursday, January 21, 1999, at 9:00 a.m., to show cause why he should not be held in contempt for fading to file his client’s brief on or before December 10, 1998, as previously ordered.